Citation Nr: 9920961	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to December 
1953.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board).  In a June 1997 decision, 
the Board denied the veteran's claim for service connection 
for a pulmonary disorder and a skin condition, as well as 
claims for increased ratings.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1998 Memorandum Decision, the 
Court vacated the Board's decision with respect to the issues 
of entitlement to service connection for a pulmonary disorder 
and a skin condition, and remanded these matters back to the 
Board for development.  


REMAND

In its December 1998 decision, the Court found that the 
issues of entitlement to service connection for a pulmonary 
disorder and a skin condition were well-grounded.  The Board 
notes that a veteran is entitled to service connection for a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Initially, the veteran must satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

The Court found that, with respect to each of the two 
service-connection issues, there was a current disability as 
demonstrated by medical evidence, inservice incurrence as 
attested to by lay statements, and medical evidence of an 
etiological relationship between current disability and 
service.  As the veteran's claims are well-grounded, the 
Court went on to point out that the VA's duty to assist is 
triggered.  See Epps, 126 F.3d at 1469.  Specifically, the 
Court provided that the veteran should undergo medical 
examinations for his skin condition and his pulmonary 
disorder.

Thus, before these claims can be adjudicated, additional 
action by the Regional Office (RO) is required.  The Board 
regrets the delay associated with this remand, but this 
action is necessary to comply with the Court decision and to 
ensure that the veteran's claims are fairly adjudicated. 

Accordingly, this case is REMANDED to the RO for the 
following action:


1.  The veteran should be scheduled for 
VA examinations for evaluation of his 
pulmonary disorder and his skin 
condition.  The claims file, including a 
copy of this REMAND, must be made 
available to and be reviewed by the 
examiners prior to the examinations.  Any 
and all indicated studies and tests that 
are deemed necessary by the examiners 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiners are requested to expressly 
state an opinion as to the likely 
etiology of any current pulmonary 
disorder or skin condition and 
specifically whether it is at least as 
likely as not that any identified 
condition is attributable to service.

2.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND, 
is to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


